EXHIBIT 10.2

SECOND AMENDMENT TO CREDIT AGREEMENT




THIS AMENDMENT TO CREDIT AGREEMENT (this "Amendment") is entered into as of June
23, 2014, by and between SJW CORP., a California corporation and SJW LAND
COMPANY, a California corporation (each individually a "Borrower"), and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("Bank").


RECITALS


WHEREAS, Borrower is currently indebted to Bank pursuant to the terms and
conditions of that certain Credit Agreement between Borrower and Bank dated as
of March 1, 2012, as amended from time to time ("Credit Agreement").


WHEREAS, Bank and Borrower have agreed to certain changes in the terms and
conditions set forth in the Credit Agreement and have agreed to amend the Credit
Agreement to reflect said changes.


NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree that the Credit Agreement
shall be amended as follows:


1.    Section 1.1. (a) is hereby amended by (a) deleting "September 1, 2014" as
the last day on which Bank will make advances under the Line of Credit, and by
substituting for said date "September 1, 2016," and (b) by deleting “March 1,
2012” as the date of the promissory note and by substituting it with “June 23,
2014,” with such changes to be effective upon the execution and delivery to Bank
of a promissory note dated as of June 23, 2014 (which promissory note shall
replace and be deemed the Line of Credit Note defined in and made pursuant to
the Credit Agreement) and all other contracts, instruments and documents
required by Bank to evidence such change.


2.    Section 5.7. is hereby amended by adding the following sentence at the end
of Section 5.7.:


“Notwithstanding the foregoing, the Borrower may, from time to time, enter into
(a) that form of note and agreement under which San Jose Water Company issues
debt securities containing restrictions on the declaration or payment of
dividends as such restrictions exist under the Note Agreement for San Jose Water
Company’s Series J Notes (the “Senior Note Dividend Payment Restriction”), and
(b) any other agreement under which San Jose Water Company may issue debt
securities that includes any restrictions on the declaration of payment of
dividends that is not more restrictive than the Senior Note Dividend Payment
Restriction.”


3.    The last sentence of Section 5.3. is hereby amended and restated as
follows:


“Notwithstanding the foregoing, (i) any sale by Corp of its shares of common
stock of California Water Service Group shall not be restricted by this
Agreement, (ii) any transfer or sale of assets by SJW Land Company of real
property assets to San Jose Water Company shall not be considered restricted by
this Agreement and (iii) any sale of real property assets by SJW Land Company to
third parties shall not be restricted by this Agreement.”




--------------------------------------------------------------------------------





    
4.    Except as specifically provided herein, all terms and conditions of the
Credit Agreement remain in full force and effect, without waiver or
modification. All terms defined in the Credit Agreement shall have the same
meaning when used in this Amendment. This Amendment and the Credit Agreement
shall be read together, as one document.


5.    Borrower hereby remakes all representations and warranties contained in
the Credit Agreement and reaffirms all covenants set forth therein. Borrower
further certifies that as of the date of this Amendment there exists no Event of
Default as defined in the Credit Agreement, nor any condition, act or event
which with the giving of notice or the passage of time or both would constitute
any such Event of Default.


IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
as of the day and year first written above.


    
SJW CORP.    


By: /s/ W. Richard Roth    
W. RICHARD ROTH, PRESIDENT


By: /s/ James P. Lynch                
JAMES P. LYNCH, CHIEF FINANCIAL OFFICER    
    


SJW LAND COMPANY


By: /s/ W. Richard Roth    
W. RICHARD ROTH, PRESIDENT


By: /s/ James P. Lynch                
JAMES P. LYNCH, CHIEF FINANCIAL OFFICER




WELLS FARGO BANK,
NATIONAL ASSOCIATION


By: /s/ Stephen C. Cordani    
STEPHEN C. CORDANI, SENIOR VICE PRESIDENT








--------------------------------------------------------------------------------



REVOLVING LINE OF CREDIT NOTE




$15,000,000.00    San Jose, California
June 23, 2014


FOR VALUE RECEIVED, the undersigned SJW CORP. and SJW LAND COMPANY ("Borrower")
promises to pay to the order of WELLS FARGO BANK, NATIONAL ASSOCIATION ("Bank")
at its office at MAC A0503-030, 121 South Market Street, 3rd Floor, San Jose,
California 95113, or at such other place as the holder hereof may designate, in
lawful money of the United States of America and in immediately available funds,
the principal sum of Fifteen Million Dollars ($15,000,000.00), or so much
thereof as may be advanced and be outstanding, with interest thereon, to be
computed on each advance from the date of its disbursement as set forth herein.
This promissory note (this “Note”) cancels, replaces, and supersedes that
certain promissory note dated March 1, 2012 executed by Borrower in favor of
Bank.


DEFINITIONS:


As used herein, the following terms shall have the meanings set forth after
each, and any other term defined in this Note shall have the meaning set forth
at the place defined:
    
(a)    "LIBOR" means the rate of interest per annum determined by Bank based on
the rate for United States dollar deposits for delivery on the first day of each
LIBOR Period for a period approximately equal to such LIBOR Period as reported
on Reuters Screen LIBOR01 page (or any successor page) at approximately 11:00
a.m., London time, two London Business Days prior to the first day of such LIBOR
Period (or if not so reported, then as determined by Bank from another
recognized source or interbank quotation).


(b)    "LIBOR Period" means a period commencing on a New York Business Day and
continuing for one (1), two (2), three (3) or six (6) months, as designated by
Borrower, during which all or a portion of the outstanding principal balance of
this Note bears interest determined in relation to LIBOR; provided however, that
(i) no LIBOR Period may be selected for a principal amount less than Five
Hundred Thousand Dollars ($500,000.00), (ii) if the day after the end of any
LIBOR Period is not a New York Business Day (so that a new LIBOR Period could
not be selected by Borrower to start on such day), then such LIBOR Period shall
continue up to, but shall not include, the next New York Business Day after the
end of such LIBOR Period, unless the result of such extension would be to cause
any immediately following LIBOR Period to begin in the next calendar month in
which event the LIBOR Period shall continue up to, but shall not include, the
New York Business Day immediately preceding the last day of such LIBOR Period,
and (iii) no LIBOR Period shall extend beyond the scheduled maturity date
hereof.


(c)    "London Business Day" means any day that is a day for trading by and
between banks in Dollar deposits in the London interbank market.


(d)    "New York Business Day" means any day except a Saturday, Sunday or any
other day on which commercial banks in New York are authorized or required by
law to close.


(e)    "Prime Rate" means at any time the rate of interest most recently
announced within Bank at its principal office as its Prime Rate, with the
understanding that the Prime Rate is one of




--------------------------------------------------------------------------------



Bank's base rates and serves as the basis upon which effective rates of interest
are calculated for those loans making reference thereto, and is evidenced by the
recording thereof after its announcement in such internal publication or
publications as Bank may designate.


(f)    "State Business Day" means any day except a Saturday, Sunday or any other
day on which commercial banks in the jurisdiction described in “Governing Law”
herein are authorized or required by law to close.


INTEREST:


(a)     Interest. The outstanding principal balance of this Note shall bear
interest (computed on the basis of a 360-day year, actual days elapsed) either
(i) at a fluctuating rate per annum one percent (1.00%) below the Prime Rate in
effect from time to time, or (ii) at a fixed rate per annum determined by Bank
to be eight hundred seventy five thousandths percent (0.875%) above LIBOR in
effect on the first day of the applicable LIBOR Period. When interest is
determined in relation to the Prime Rate, each change in the rate of interest
hereunder shall become effective on the date each Prime Rate change is announced
within Bank. With respect to each LIBOR selection option selected hereunder,
Bank is hereby authorized to note the date, principal amount, interest rate and
LIBOR Period applicable thereto and any payments made thereon on Bank's books
and records (either manually or by electronic entry) and/or on any schedule
attached to this Note, which notations shall be prima facie evidence of the
accuracy of the information noted.


(b)     Selection of Interest Rate Options. Subject to the provisions herein
regarding LIBOR Periods and the prior notice required for the selection of a
LIBOR interest rate, (i) at any time any portion of this Note bears interest
determined in relation to LIBOR, it may be continued by Borrower at the end of
the LIBOR Period applicable thereto so that all or a portion thereof bears
interest determined in relation to the Prime Rate or to LIBOR for a new LIBOR
Period designated by Borrower, (ii) at any time any portion of this Note bears
interest determined in relation to the Prime Rate, Borrower may convert all or a
portion thereof so that it bears interest determined in relation to LIBOR for a
LIBOR Period designated by Borrower, and (iii) at the time an advance is made
hereunder, Borrower may choose to have all or a portion thereof bear interest
determined in relation to the Prime Rate or to LIBOR for a LIBOR Period
designated by Borrower.


To select a LIBOR interest rate option hereunder, Borrower shall give Bank
notice thereof that is received by Bank prior to 11:00 a.m. California time on a
State Business Day at least two State Business Days prior to the first day of
the LIBOR Period, or at a later time during such State Business Day if Bank, at
its sole discretion, accepts Borrower’s notice and quotes a fixed rate to
Borrower. Such notice shall specify: (A) the interest rate option selected by
Borrower, (B) the principal amount subject thereto, and (C) for each LIBOR
selection, the length of the applicable LIBOR Period. If Bank has not received
such notice in accordance with the foregoing before an advance is made hereunder
or before the end of any LIBOR Period, Borrower shall be deemed to have made a
Prime Rate interest selection for such advance or the principal amount to which
such LIBOR Period applied. Any such notice may be given by telephone (or such
other electronic method as Bank may permit) so long as it is given in accordance
with the foregoing and, with respect to each LIBOR selection, if requested by
Bank, Borrower provides to Bank written confirmation thereof not later than
three State Business Days after such notice is given. Borrower shall reimburse
Bank immediately upon demand for any loss or expense (including any loss or
expense incurred by reason of the liquidation or redeployment of funds obtained
to fund or maintain a LIBOR borrowing) incurred by Bank as a result of the
failure of Borrower to accept or complete a LIBOR borrowing




--------------------------------------------------------------------------------



hereunder after making a request therefor. Any reasonable determination of such
amounts by Bank shall be conclusive and binding upon Borrower.


(c)    Taxes and Regulatory Costs. Borrower shall pay to Bank immediately upon
demand, in addition to any other amounts due or to become due hereunder, any and
all (i) withholdings, interest equalization taxes, stamp taxes or other taxes
(except income and franchise taxes) imposed by any domestic or foreign
governmental authority and related in any manner to LIBOR, and (ii) costs,
expenses and liabilities arising from or in connection with reserve percentages
prescribed by the Board of Governors of the Federal Reserve System (or any
successor) for "Eurocurrency Liabilities" (as defined in Regulation D of the
Federal Reserve Board, as amended), assessment rates imposed by the Federal
Deposit Insurance Corporation, or similar requirements or costs imposed by any
domestic or foreign governmental authority or resulting from compliance by Bank
with any request or directive (whether or not having the force of law) from any
central bank or other governmental authority and related in any manner to LIBOR.
In determining which of the foregoing are attributable to any LIBOR option
available to Borrower hereunder, any reasonable allocation made by Bank among
its operations shall be conclusive and binding upon Borrower.


(d)    Payment of Interest. Interest accrued on this Note shall be payable on
the first day of each month, commencing July 1, 2014.


(e)    Default Interest. From and after the maturity date of this Note, or such
earlier date as all principal owing hereunder becomes due and payable by
acceleration or otherwise, or at Bank's option upon the occurrence, and during
the continuance of an Event of Default, the outstanding principal balance of
this Note shall bear interest at an increased rate per annum (computed on the
basis of a 360-day year, actual days elapsed) equal to four percent (4%) above
the rate of interest from time to time applicable to this Note.


BORROWING AND REPAYMENT:


(a)    Borrowing and Repayment. Borrower may from time to time during the term
of this Note borrow, partially or wholly repay its outstanding borrowings, and
reborrow, subject to all of the limitations, terms and conditions of this Note
and of any document executed in connection with or governing this Note; provided
however, that the total outstanding borrowings under this Note shall not at any
time exceed the principal amount stated above. The unpaid principal balance of
this obligation at any time shall be the total amounts advanced hereunder by the
holder hereof less the amount of principal payments made hereon by or for
Borrower, which balance may be endorsed hereon from time to time by the holder.
The outstanding principal balance of this Note shall be due and payable in full
on September 1, 2016.


(b)    Advances. Advances hereunder, to the total amount of the principal sum
stated above, may be made by the holder at the oral or written request of (i) W.
Richard Roth, James P. Lynch, Suzy Papazian or Wendy Walker, any one acting
alone, who are authorized to request advances and direct the disposition of any
advances until written notice of the revocation of such authority is received by
the holder at the office designated above, or (ii) any person, with respect to
advances deposited to the credit of any deposit account of Borrower, which
advances, when so deposited, shall be conclusively presumed to have been made to
or for the benefit of Borrower regardless of the fact that persons other than
those authorized to request advances may have authority to draw against such
account. The holder shall have no obligation to determine whether any person
requesting an advance is or has been authorized by Borrower.




--------------------------------------------------------------------------------





(c)    Application of Payments. Each payment made on this Note shall be credited
first, to any interest then due and second, to the outstanding principal balance
hereof. All payments credited to principal shall be applied first, to the
outstanding principal balance of this Note which bears interest determined in
relation to the Prime Rate, if any, and second, to the outstanding principal
balance of this Note which bears interest determined in relation to LIBOR, with
such payments applied to the oldest LIBOR Period first.


PREPAYMENT:


(a)    Prime Rate. Borrower may prepay principal on any portion of this Note
which bears interest determined in relation to the Prime Rate at any time, in
any amount and without penalty.


(b)    LIBOR. Borrower may prepay principal on any portion of this Note which
bears interest determined in relation to LIBOR at any time and in the minimum
amount of One Hundred Thousand Dollars ($100,000.00); provided however, that if
the outstanding principal balance of such portion of this Note is less than said
amount, the minimum prepayment amount shall be the entire outstanding principal
balance thereof. In consideration of Bank providing this prepayment option to
Borrower, or if any such portion of this Note shall become due and payable at
any time prior to the last day of the LIBOR Period applicable thereto by
acceleration or otherwise, Borrower shall pay to Bank immediately upon demand a
fee which is the sum of the discounted monthly differences for each month from
the month of prepayment through the month in which such LIBOR Period matures,
calculated as follows for each such month:


(i)    Determine the amount of interest which would have accrued each month on
the amount prepaid at the interest rate applicable to such amount had it
remained outstanding until the last day of the LIBOR Period applicable thereto.


(ii)    Subtract from the amount determined in (i) above the amount of interest
which would have accrued for the same month on the amount prepaid for the
remaining term of such LIBOR Period at LIBOR in effect on the date of prepayment
for new loans made for such term and in a principal amount equal to the amount
prepaid.


(iii)    If the result obtained in (ii) for any month is greater than zero,
discount that difference by LIBOR used in (ii) above.


Borrower acknowledges that prepayment of such amount may result in Bank
incurring additional costs, expenses and/or liabilities, and that it is
difficult to ascertain the full extent of such costs, expenses and/or
liabilities. Borrower, therefore, agrees to pay the above-described prepayment
fee and agrees that said amount represents a reasonable estimate of the
prepayment costs, expenses and/or liabilities of Bank. If Borrower fails to pay
any prepayment fee when due, the amount of such prepayment fee shall thereafter
bear interest until paid at a rate per annum two percent (2.00%) above the Prime
Rate in effect from time to time (computed on the basis of a 360-day year,
actual days elapsed).


EVENTS OF DEFAULT:


This Note is made pursuant to and is subject to the terms and conditions of that
certain Credit Agreement between Borrower and Bank dated as of March 1, 2012, as
amended from time




--------------------------------------------------------------------------------



to time (the "Credit Agreement"). Any default in the payment or performance of
any obligation under this Note, or any defined event of default under the Credit
Agreement, shall constitute an "Event of Default" under this Note.


MISCELLANEOUS:


(a)    Remedies. Upon the occurrence of any Event of Default, the holder of this
Note, at the holder's option, may declare all sums of principal and interest
outstanding hereunder to be immediately due and payable without presentment,
demand, notice of nonperformance, notice of protest, protest or notice of
dishonor, all of which are expressly waived by Borrower, and the obligation, if
any, of the holder to extend any further credit hereunder shall immediately
cease and terminate. Borrower shall pay to the holder immediately upon demand
the full amount of all payments, advances, charges, costs and expenses,
including reasonable attorneys' fees (to include outside counsel fees and all
allocated costs of the holder's in-house counsel), expended or incurred by the
holder in connection with the enforcement of the holder's rights and/or the
collection of any amounts which become due to the holder under this Note, and
the prosecution or defense of any action in any way related to this Note,
including without limitation, any action for declaratory relief, whether
incurred at the trial or appellate level, in an arbitration proceeding or
otherwise, and including any of the foregoing incurred in connection with any
bankruptcy proceeding (including without limitation, any adversary proceeding,
contested matter or motion brought by Bank or any other person) relating to
Borrower or any other person or entity.


(b)    Obligations Joint and Several. Should more than one person or entity sign
this Note as a Borrower, the obligations of each such Borrower shall be joint
and several.


(c)    Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of California.


    




--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned has executed this Note as of the date first
written above.


SJW CORP.    


By: /s/ W. Richard Roth    
W. RICHARD ROTH, PRESIDENT


By: /s/ James P. Lynch                
JAMES P. LYNCH, CHIEF FINANCIAL OFFICER    


SJW LAND COMPANY


By: /s/ W. Richard Roth    
W. RICHARD ROTH, PRESIDENT


By: /s/ James P. Lynch                
JAMES P. LYNCH, CHIEF FINANCIAL OFFICER




